Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5-7, 9, 11-13, 15-17, 19, 21, and 22 are currently pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9, 11-13, 15-17, 19, 21, and 22 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-3, 5-7, 9, 11-13, 15-17, 19, 21, and 22 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards predicting those who will soon (in the near term) be in need of long term healthcare (file a claim); and interventions for reducing the risk or potential need for such long term healthcare for said individuals.  These are long standing commercial practices previously performed by humans (e.g., claims adjusters, lenders, insurance companies, employers, etc.) manually and via mental steps.  For example, Long term care insurance (LTCI) carriers, as noted in the Background of the specification, typically employ humans to determine the likelihood that a policy holder will file a claim.  Consideration of historical data (including the data recited in the Claims) as well as research and development in science (our understanding of what is healthy for the human body) have long governed decision making.  As such, the inventions include an abstract idea under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure including the model, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the user to apply it (the method) across generic computing technology.  In particular, the model is generic computing technology being used to automate the recited method.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under Part 2b, the additional elements offered by the dependent claims (e.g., the model, using scoring, etc.) either further delineate the abstract idea (Claims  3, 6, 7), recite insignificant extra-solution activity (Claims 2, 4, 5, 6), or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 9, 11-13, 15, and 19 are rejected under 35 U.S.C. §103 as being anticipated by U.S. 2019/0214113 to Abramowitz (hereinafter “Abram”).
With respect to Claims 1, and 11, Abram teaches a system for and method of population health management (Abstract; [0070-71]) implemented on a computing device (FIGS.), the method comprising: receiving claim data about when previous long term care insurance policy holders made a claim for long term care and for what type of care, research data about health issues and improving quality of life, and observation data about a plurality of policy holders (FIG. 5; [0028];[0076-77]) said observation data including data about at least living and home environment ([0028]); building a likelihood model (see, “predict” “model” throughout) from features based on at least said claim data and said observation data ([0028]) to determine which policy holders are likely to claim for long term care within a predefined period of time ([0030];[0064];[0070-71]); and for a particular policy holder, determining at least one scientifically based intervention to improve a probability that said particular policy holder remain at home for another year ([0018];[0022];[0070-71]; [0082];[0028]).
Abram teaches rerunning said model at least for one of said policy holder to determine if a change in an identified feature is most likely to produce a reduced risk level for said identified policy holder to make a claim for long term care within said predefined period of time ([0029]; [0007], real time updating teaches this as well).; having an intervention table listing . . . at least one intervention that is most likely to effect said change according at least to said research data; [and] identifying an intervention from said table for said policy holder corresponding to said change in said feature. ([0031], list . . . habits . . . intervention . . . assessments, etc.).
Although it teaches at [0041];[0064], the use of risk assessment models, Abram fails to expressly teach the use of probability based predictive models.  Shannon, however, teaches use of such model (col 8, ln 7-20).  Shannon discusses the limitations of using aggregated historical data in conventional data analytics in areas such as health care (col 1, background)  it would have been obvious to one of ordinary skill in the art to modify Abram to include the use of probability based predictive model, so as to address the limitations in using aggregated historical data.
With respect to Claims 2, and 12, Abram teaches wherein said receiving comprises providing scores to said data and generating features as a function of said scores. ([0064], values, parameters, weighted)
With respect to Claims 3, and 13, Abram teaches wherein said receiving comprises selecting said plurality of policy holders from among a block of policy holders according to their scores on said features. [0063-64], filtered data)
With respect to Claims 5, and 15 Abram teaches wherein said building a model comprises generating impact coefficients for each said feature of said features.  ([0064], weights)
With respect to Claims 9, and 19, Abram teaches wherein said building a model comprising building an initial model from said research and updating said initial model with data from said policy holders. ([0007];[0064])
With respect to Claim 21 and 22, Abram teaches wherein the observation data includes one of financial sustainability, life engagement, mental issues, and functionality. ([0028];[0052], behavior data)
	
	Claims 6, 7, 16, and 17 are rejected under § 103 as being unpatentable over Abramowitz in view of Shannon, and further in view of US 2016/0378942 to Srinivas et al.
With respect to Claims 6, and 16, Abram teaches wherein said probability based, predictive model is based on at least one feature which is a function of age ([0064];[0070-71]), but does not expressly teach “at least a second feature which is a function of the square of said age.”  Srinivas, however, teaches consideration of a “square of centered-age” in its system and method of estimating reduction of lifetime healthcare costs based on body mass index. ([0090-93])  Srinivas discusses the cause of concern to governments and private healthcare of rising costs of insurance premiums and out-of-pocket expenses for healthcare, including long term healthcare. [0005] it would have been obvious to one of ordinary skill in the art to modify Abram to include consideration of square of age (where modeled) so as to address the rising costs of long term healthcare.
With respect to Claims 7, and 17, Abram teaches wherein said building a model comprises: calculating a match to said scores using said age feature and said square of said age feature; picking another feature; selecting said another feature if a match to said scores has improved; and repeating said calculating, picking and selecting until there are either no more features or no more improvement to said match. ([0029])

Response to remarks
Applicants remarks submitted on 4/24/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendments primarily raise limitations from several formerly rejected and now canceled dependent claims. New claims recite specific observation data dealing with one of financial sustainability, mental issues, life engagement, and functionality.  The claim amendments fail to cure patent ineligibility because “at least one” of the new limitations added by Claims 21 and 22 is data already considered in long term care patient assessment, and fails to offer an innovative concept.  As further shown by the additional references added to the record, such data has long been considered in patient assessment. 
As per the prior art rejections, Abram teaches interventions (e.g., medicines) and consideration of behavioral or environmental data (e.g., [0028] “Furthermore, the disclosed technology provides various filters that can reduce large amounts of collected or received data and identify data that relevant to such determinations and/or predictions, even when the collected data includes rapidly changing (e.g., real-time or semi-real-time) health data, environmental factors, personalized habits, and other factors”), but does not expressly teach probabilistic, predictive model.  Shannon has been added to teach predictive models.  Abram does teach assessing risk of long term health care, and the home considerations Applicant raises are expressly considered therein. [0070-71] Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).
As per § 101, the claims continue to recite inventions including an abstract idea (e.g., long term care assessment and determination of measures to reduce the risk of claim filing or the need for long term care.  These tasks have long been performed by humans (e.g., primary care doctors, insurance adjusters, social workers, family members, etc.)  Using a predictive computer model to automate these tasks fails to offer a practical application, and the considered data recited fail as well, as these data are typically considered where making assessments.  See Abram at ¶ [0071].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM J JACOB/Examiner, Art Unit 3696